Citation Nr: 1536670	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for prostate cancer, including as due to in-service herbicide exposure.

3.  Entitlement to service connection for a bilateral shoulder disability, including as due to in-service herbicide exposure or prostate cancer.

4.  Entitlement to service connection for a bilateral hip disability, including as due to in-service herbicide exposure or prostate cancer.

5.  Entitlement to service connection for lung cancer, including as due to in-service herbicide exposure or prostate cancer.

6.  Entitlement to service connection for urinary incontinence, including as due to in-service herbicide exposure or prostate cancer.

7.  Entitlement to service connection for erectile dysfunction, including as due to in-service herbicide exposure or prostate cancer.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss, assigning a zero percent rating effective March 2, 2010, and also denied the Veteran's claims of service connection for prostate cancer, including as due to in-service herbicide exposure, and for a bilateral shoulder disability, a bilateral hip disability, lung cancer, urinary incontinence, and erectile dysfunction, each including as due to in-service herbicide exposure or prostate cancer.  This decision was issued to the Veteran and his agent in January 2011.  The Veteran disagreed with this decision in April 2011.  He perfected a timely appeal in March 2012.  A Travel Board hearing was held at the RO in June 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He also contends that he incurred prostate cancer, a bilateral shoulder disability, a bilateral hip disability, lung cancer, urinary incontinence, and erectile dysfunction during active service.  He alternatively contends that in-service herbicide exposure while working as a fuel specialist refueling aircraft at Eglin Air Force Base on active service caused or contributed to his prostate cancer, bilateral shoulder disability, bilateral hip disability, lung cancer, urinary incontinence, and erectile dysfunction.  He finally contends that his prostate cancer caused or contributed to his bilateral shoulder disability, bilateral hip disability, lung cancer, urinary incontinence, and erectile dysfunction.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the record.

The Board notes initially that the Veteran testified in June 2015 that he was in receipt of Social Security disability benefits.  See Board hearing transcript dated June 9, 2015, at pp. 9.  A review of the Veteran's VBMS electronic paperless claims file shows that the AOJ has not yet requested the Veteran's records from the Social Security Administration (SSA).  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

With respect to the Veteran's higher initial rating claim for bilateral hearing loss, the Board notes that he also testified in June 2015 that the symptomatology associated with this service-connected disability had worsened since his most recent VA examination in June 2010.  See Board hearing transcript dated June 9, 2015, at pp. 2-4.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in June 2010, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Veteran has asserted that he was exposed to herbicides (Agent Orange) while refueling aircraft as part of his in-service duties as a fuel specialist working at Eglin Air Force Base.  The Veteran's service personnel records show that his military occupational specialty (MOS) was petroleum fuel specialist.  These records also indicate that he served at Eglin Air Force Base from September 1966 until October 1968.  In response to a request for information regarding the Veteran's alleged in-service herbicide exposure, the National Personnel Records Center in St. Louis, Missouri (NPRC) notified VA in September 2010 that there was no record of the Veteran being exposed to herbicides during service.

The Board notes in this regard that the Department of Defense (DoD) has identified those areas outside of Vietnam and certain locations in Thailand where herbicides were used.  This information was included in the Veteran's VBMS electronic paperless claims file.  According to the information provided by DoD, herbicides were used at Eglin Air Force Base in a C-52 test area from 1962 to 1970 and in a spread factor study from June 11, 1968, to September 12, 1968.  Although the Veteran's service personnel records indicate that he served at Eglin Air Force Base in 1968, there is no indication that he worked at the C-52 test area, participated in the spread factor study, or otherwise was exposed to herbicides while at Eglin Air Force Base.  Thus, the Board finds it reasonable to conclude that the Veteran was not exposed to herbicides during active service and, as such, his assertions regarding in-service herbicide exposure are without merit.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The record evidence shows that the Veteran has been diagnosed as having prostate cancer, a bilateral shoulder disability, a bilateral hip disability, urinary incontinence, and erectile dysfunction.  To date, however, he has not been scheduled for appropriate VA examinations to determine the nature and etiology of any of these disabilities.  Because VA's duty to assist includes providing an examination where necessary, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his prostate cancer, a bilateral shoulder disability, a bilateral hip disability, urinary incontinence, and erectile dysfunction.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

2.  Contact the Veteran and/or his agent and ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss, a bilateral shoulder disability, a bilateral hip disability, lung cancer, prostate cancer, incontinence, and/or for erectile dysfunction since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for an updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his prostate cancer.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that prostate cancer, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran was not exposed to herbicides (Agent Orange) during active service.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral shoulder disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any bilateral shoulder disability/ies currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral shoulder disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that prostate cancer caused or aggravated (permanently worsened) a bilateral shoulder disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran was not exposed to herbicides (Agent Orange) during active service.

6.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral hip disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any bilateral hip disability/ies currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral hip disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that prostate cancer caused or aggravated (permanently worsened) a bilateral hip disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran was not exposed to herbicides (Agent Orange) during active service.

7.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his urinary incontinence.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that urinary incontinence, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that prostate cancer caused or aggravated (permanently worsened) urinary incontinence, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran was not exposed to herbicides (Agent Orange) during active service.

8.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his erectile dysfunction.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that erectile dysfunction, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that prostate cancer caused or aggravated (permanently worsened) erectile dysfunction, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran was not exposed to herbicides (Agent Orange) during active service.

9.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

10.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his agent.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

